       Case 3:18-cv-00252-CWR-FKB Document 77 Filed 01/09/19 Page 1 of 6



                            UNITED STATES DISTR ICT COURT
                           SOUTHERN DISTR ICT OF M ISS ISS IPPI
                                 NORTHERN DIVISION


    SECURITIES AND EXCHANGE                                  Case No. 3:18-cv-252
    COMMISSION,

                   Plaintiff,                                Hon. Carlton W. Reeves, District Judge

          v.                                                 Hon. F. Keith Ball, Magistrate Judge
    ARTHUR LAMAR ADAMS AND
    MADISON TIMBER PROPERTIES, LLC,

                   Defendants.




                          MEMORANDUM I N SUPPORT OF
                      MOTION FOR APPROVAL OF SETTLEMENT

        Alysson Mills, in her capacity as the court-appointed receiver (the “Receiver”) for Arthur

Lamar Adams and Madison Timber Properties, LLC, through undersigned counsel, respectfully

moves the Court to enter the attached proposed Order Approving Settlement,1 which approves the

Receiver’s Settlement Agreement with the University of Mississippi’s Ole Miss Athletic

Foundation (the “Foundation”) [Exhibit A]. In support, she states as follows:


                                                 SUMMARY

        The Foundation, which is the fundraising arm of Ole Miss Athletics, received certain cash

contributions from Lamar Adams amounting to $402,100 over the last ten years. It is the

Foundation’s position that Mr. Adams received goods and services such as football tickets for a


1
 Pursuant to the Court’s Administrative Procedures for Electronic Case Filing, Sec.5.B, the proposed Order
Approving Settlement is being transmitted via e-mail to Judge Reeve’s chambers simultaneous with the filing of this
motion.
         Case 3:18-cv-00252-CWR-FKB Document 77 Filed 01/09/19 Page 2 of 6



certain portion of those contributions. Based on the Foundation’s tax records, which the Receiver

reviewed, she understands the Foundation values those goods and services at around $58,831. The

Receiver and the Foundation have agreed to resolve the Receivership Estate’s claims to the money

the Foundation received from Mr. Adams without litigation. The Foundation shall return to the

Receivership Estate $310,169, which reflects the total value of contributions from Mr. Adams less

the valuation of goods and services received and less a $33,100 credit for funds already returned

to the Receivership Estate. In turn, the Receiver shall release all claims the Receivership Estate

has or may have against the Foundation.

           This proposed settlement follows meaningful, informed, arm’s length negotiations between

the Receiver and the Foundation, both represented by highly capable counsel.

           The Receiver greatly appreciates the Foundation’s offer to return the full amount of

contributions that it received from Mr. Adams net of tangible benefits received by him, and she

hopes that its example may encourage others in the same position to do the same.

           The Receiver believes settlement on the proposed terms without litigation unquestionably

is in the Receivership Estate’s best interests. The Receiver thus recommends that the Court

approve the Settlement Agreement by entering the proposed Order Approving Settlement.


                                               BACKGROUND

           The Receiver’s duties

           The Receiver has a duty “to take custody, control, and possession of all Receivership

Property, Receivership Records, and any assets traceable to assets owned by the Receivership

Estate”2 and to investigate and “bring such legal actions based on law or equity in any state, federal




2
    Docket No. 33, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss).

                                                                                                        2
       Case 3:18-cv-00252-CWR-FKB Document 77 Filed 01/09/19 Page 3 of 6



or foreign court as the Receiver deems necessary or appropriate in discharging her duties as

Receiver.”3

        Immediately following her appointment, the Receiver and her counsel began investigating

claims against potential defendants who may be in possession of assets of the Receivership Estate,

including against individuals and entities who received cash contributions for no consideration

from Mr. Adams or Madison Timber. After an accounting, the Receiver determined that the

Foundation had received cash donations from Mr. Adams totaling $402,100.

        The Foundation’s contributions from Lamar Adams

        The Foundation is the fundraising arm of Ole Miss Athletics. The Receiver does not allege

that the Foundation was involved in any wrongdoing associated with the Madison Timber Ponzi

scheme; the Foundation only received donations from Mr. Adams. The Foundation asserts that

Mr. Adams received tangible benefits including goods and services such as football tickets for

certain amounts of his donations. The Receiver has reviewed tax statements from the Foundation

and understands that the Foundation valued those tangible benefits at around $58,831.

        The Receiver’s potential claims

        It is the Receiver’s position that the donations the Foundation received for which it did not

provide any tangible benefits to Mr. Adams are voidable fraudulent transfers because no

reasonably equivalent value was provided for the transfers. See Janvey v. Democratic Senatorial

Campaign Committee, 793 F. Supp. 2d 825, 857-58 (N.D. Tex. 2011) (granting summary judgment

on fraudulent transfer claims to recover contributions to political campaigns).



3
 Docket No. 33, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss). By order
dated August 22, 2018, the Court eliminated the requirement that the Receiver obtain “prior approval of this Court
upon ex parte request” before bringing any legal action. Docket No. 38, Securities & Exchange Commission vs.
Adams, et al., No. 3:18-cv-00252 (S.D. Miss).

                                                                                                                3
      Case 3:18-cv-00252-CWR-FKB Document 77 Filed 01/09/19 Page 4 of 6



                                  PROPOSED SETTLEMENT

       The Settlement Agreement reflects that the Receiver and the Foundation have agreed to the

following terms and conditions:

   1. The Foundation shall deliver to the Receiver or her designee a “Settlement Payment” in
      the amount of $310,169.00, with one-half due within 30 days of this Court’s entry of the
      Order Approving Settlement and one-half due within 90 days of this Court’s entry of the
      Order Approving Settlement.

   2. Upon receipt of the Settlement Payment, the Receiver and the Foundation shall exchange
      mutual and general releases of any and all claims, demands, and causes of action of any
      type or description, either has or may have against the other.

   3. The Receiver retains her claims against Arthur Lamar Adams or any persons or entities
      other than the Foundation who received any transfer of any cash or other property of any
      type or description, directly or indirectly, from Arthur Lamar Adams or Madison Timber
      Properties, LLC.

   4. The Receiver and the Foundation shall take all actions as may be necessary or appropriate
      to obtain entry of the proposed Order Approving Settlement.

       The foregoing is intended solely as a summary of the terms of the Settlement Agreement;

in all events, the specific terms of the Settlement Agreement shall control.

       The Receiver is satisfied that $310,169 exceeds the net amount the Receivership Estate

would actually receive if she litigated her potential claims against the Foundation to final

judgment. The Receiver would spend considerable time and money litigating her potential claims

against the Foundation. The Foundation also would spend considerable time and money defending

against the Receiver’s claims. The time and money spent on litigation, which would be funded on

an hourly basis, is time and money the Receivership Estate would never recover and would almost

certainly exceed any discount given in consideration for the avoidance of litigation.




                                                                                              4
      Case 3:18-cv-00252-CWR-FKB Document 77 Filed 01/09/19 Page 5 of 6



                                         CONCLUSION

       The Receiver recommends that the Court enter the proposed Order Approving Settlement

because she believes settlement with the Foundation on the proposed terms without litigation

unquestionably is in the Receivership Estate’s best interests

January 09, 2019
Respectfully submitted,


 /s/ Lilli Evans Bass                             /s/ Brent B. Barriere
 BROWN BASS & JETER, PLLC                         FISHMAN HAYGOOD, LLP
 Lilli Evans Bass, Miss. Bar No. 102896           Admitted pro hac vice
 LaToya T. Jeter, Miss. Bar No. 102213            Brent B. Barriere, Primary Counsel
 1755 Lelia Drive, Suite 400                      Jason W. Burge
 Jackson, Mississippi 39216                       Kristen D. Amond
 Tel: 601-487-8448                                Rebekka C. Veith
 Fax: 601-510-9934                                201 St. Charles Avenue, Suite 4600
 bass@bbjlawyers.com                              New Orleans, Louisiana 70170
 Receiver’s counsel                               Tel: 504-586-5253
                                                  Fax: 504-586-5250
                                                  bbarriere@fishmanhaygood.com
                                                  jburge@fishmanhaygood.com
                                                  kamond@fishmanhaygood.com
                                                  rveith@fishmanhaygood.com
                                                  Receiver’s counsel




                                                                                          5
      Case 3:18-cv-00252-CWR-FKB Document 77 Filed 01/09/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.

       In addition, I have separately emailed a copy of the foregoing to:

                                         Erica McKinley
                                      mckinley@olemiss.edu

                                    Counsel for the Foundation


       Date: January 09, 2019                         /s/ Brent B. Barriere




                                                                                              6
